UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 4, 2013 FURIEX PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-34641 27-1197863 (Commission File Number) (IRS Employer ID Number) 3900 Paramount Parkway, Suite 150, Morrisville, North Carolina 27560 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (919) 456-7800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On April 4, 2013, Furiex Pharmaceuticals, Inc. issued a press release announcing that it will receive a $5.0 million milestone payment from the Menarini Group for the launch of Priligy ® in France . A copy of this press release is attached as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press release issued April 4, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. FURIEX PHARMACEUTICALS, INC. Date: April 9, 2013 /s/ Marshall H. Woodworth Marshall H. Woodworth Chief Financial Officer
